Hoch, J.
(concurring in the result): I concur fully in the conclusion that under "the facts disclosed, the feed company was liable under section 44-503, for compensable injuries suffered by employees-of the contractor, Johnson, while performing work under the contract. ' Certainly the contractor was performing services which the principal had undertaken to perform as part of its trade and business. But appellant now contends that, even though under some circumstances'it might be liable for injuries suffered by employees of the contractor,' it is "exempted from liability under the facts'of *387this case by virtue of the provisions of subdivision (d) of 44-503. Whatever merit there may or may not be in this contention, I do not think that issue is here open for review. Appellee states that no such contention was presented either to the commissioner or to the trial court and that no issue arising out of subdivision (d) was raised. Appellant does not dispute the statement and the record is clear that the question is here raised for the first time.
In his comprehensive statement with reference to the history of the case and the issues raised, the commissioner stated: “The respondent contends that Johnson is an independent contractor and not a subcontractor.” He made no reference to any other legal question. The record also supports appellee’s contention that no issues involved in subdivision (d) were either raised or" considered by the district court. The only conclusion of law indicated in the district court’s journal entry relates solely to the question of whether Johnson was an indépendent contractor, or was a contractor under 44-503. It is true that the trial court referred to “section 44-503,” of which (d) is a subdivision, but the only finding relative to the section was that the feed company was liable “under the próvisions of section 44-503, G. S. 1935, for the reason that Ted Johnson in making deliveries- of merchandise sold by the respondent, Kelso Feed Company, Iric.; át a delivery price, had undertaken to execute work which was a'part of the business of the Kelso Feed Company, Inc., and which the Kelso Feed Company, Inc., had contracted to. perform.” (Italics 'Supplied.) Certainly if the feed company had contended that it was exempted from liability in this instance because the facts brought the case within the exception provided in (d), the trial court would have made some reference to so vital a question.
The rule that legal questions not submitted to the trial court are not open to appellate review is too well established to require citation of authorities. Citing many of our own decisions, it was stated in. State Bank of Stella v. Moritz, 146 Kan. 23, 24, 69 P. 2d 15:
“But the rule is absolute that legal questions not fairly raised and clearly presented in the district 'court aré not open to consideration on appeal.”
Some exceptions’'to this general.rule have been recognized, such as, for instance, cases involving the public interest or fundamental rights. But no contention is here made that this case falls within any such exceptions.
The rule is not’ an arbitrary-’ one, but is founded on many and *388sound considerations (3 Am. Jur. 25-32; 4 C. J. S. 430-434). One of the many reasons for the rule is that otherwise there would be no assurance of any end to the litigation. If a júdgment were reversed on a question of law not raised in the trial court, the unsuccessful party could prolong the litigation by raising some new question of law in successive appeals.
This general rule is fortified in the instant case by the additional rule that a party claiming to come under an exception or an exemption in the statute must make such claim in the trial court.
If the appellant can escape liability in this case, it is solely by virtue of the exception provided in subdivision (d). Subdivision (d) involves far-reaching questions which should first be considered by a trial court. On this record, I do not think we should determine such important issues, and therefore express no view as to the proper construction or applicability of subdivision (d) in the instant case. No exemption under subdivision (d) having been claimed in the court below, I concur in affirmance of the judgment.